United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 2, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-51427
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MAURICIO GUZMAN-SALINAS,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 3:01-CR-1420-1
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Mauricio Guzman-Salinas (Guzman) appeals the sentence

imposed following his plea of guilty to one count of conspiracy

to possess with intent to distribute five or more kilograms of

cocaine and one count of aiding and abetting another to possess

with intent to distribute five or more kilograms of cocaine.         We

affirm.

     Guzman first challenges the sufficiency of the evidence

supporting the district court’s imposition of a two-level


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-51427
                                  -2-

increase under U.S.S.G. § 3B1.1 for Guzman’s role as a manager or

organizer.    We review the district court’s factual findings for

clear error.      United States v. Creech, 408 F.3d 264, 270 n.2

(5th Cir. 2005), pet. for cert. filed (Oct. 11, 2005) (No. 05-

7201).    In its written statement of reasons, the district court

adopted the findings of the Presentence Report (PSR), which set

forth facts showing that Guzman coordinated transportation of the

load of cocaine at issue, took control of the operation after

Manuel Zuniga became ill, and instructed the driver of the load

regarding its delivery.    Given these facts, the district court’s

conclusion that the enhancement was appropriate was not clearly

erroneous.     See United States v. Turner, 319 F.3d 716, 725 (5th

Cir. 2003) (§ 3B1.1 enhancement was appropriate where defendant

directed activities of another in sending and accepting packages

regarding marijuana and paid him for those services); United

States v. Ayala, 47 F.3d 688, 690 (5th Cir. 1995) (a PSR

generally bears sufficient indica of reliability to support a

district court’s factual findings).

     Guzman next contends that the district court’s imposition of

the enhancement based on facts neither admitted by him nor found

by a jury beyond a reasonable doubt violated his Sixth Amendment

rights pursuant to United States v. Booker, 125 S. Ct. 738

(2005).    We reject Guzman’s argument that his objection to

sufficiency of the evidence supporting the enhancement preserved

this issue for appeal, as his objection did not sufficiently
                             No. 04-51427
                                  -3-

alert the district court that Guzman was raising a Sixth

Amendment challenge.     See, e.g., United States v. Pennell, 409
F.3d 240, 244-45 (5th Cir. 2005).     Thus, we review for plain

error.   See United States v. Mares, 402 F.3d 511, 520 (5th Cir.),

cert. denied, 126 S. Ct. 43 (2005).     Guzman has not shown that

any Sixth Amendment error affected his substantial rights,

because there is nothing in the record to indicate that the

district court would have reached a significantly different

result under an advisory rather than a      mandatory Sentencing

Guidelines scheme.     See id.   For the same reason, we reject

Guzman’s additional unpreserved challenges to the district

court’s determination of drug quantity and its application of the

Guidelines as mandatory.     See id.; see also United States v.

Martinez-Lugo, 411 F.3d 597, 600 (5th Cir. 2005), cert. denied,

    S. Ct.       , 2005 WL 2494163 (Oct. 11, 2005) (No. 05-6242).

     AFFIRMED.